Conditions of entry and residence of third-country nationals for the purposes of highly qualified employment - Single application procedure for residence and work
The next item is the joint debate on the following reports:
by Mrs E. Klamt, on behalf of the Committee on Civil Liberties, Justice and Home Affairs, on the proposal for a Council directive on the conditions of entry and residence of third-country nationals for the purposes of highly qualified employment - C6-0011/2008 -;
by Mr P. Gaubert, on behalf of the Committee on Civil Liberties, Justice and Home Affairs, on the proposal for a Council directive on a single application procedure for a single permit for third-country nationals to reside and work in the territory of a Member State and on a common set of rights for third-country workers legally residing in a Member State - C6-0470/2007 -.
The House services tell me that Mrs Klamt's father has died and she is therefore not present. Naturally, we send our condolences to Mrs Klamt and thank Mr Weber for assuming the responsibility of acting as rapporteur in this debate.
rapporteur. - (DE) Mr President, Mr Vice-President, the reason why I am speaking today has already been mentioned. This is because Mrs Klamt has had a close family bereavement. We would like to convey our condolences to her.
I would like to start by expressing my gratitude on behalf of the rapporteur for the excellent cooperation in this area. As you know, the report has been produced in close cooperation between the Committee on Civil Liberties, Justice and Home Affairs and the Committee on Employment and Social Affairs of the European Parliament, as part of the process for increasing collaboration. For this reason, I would like to thank the fellow Members who were involved and also the shadow rapporteurs on the Committee on Civil Liberties, Justice and Home Affairs. The rapporteur would also like to thank in particular the French Presidency, with which she has had close contact over recent months. However, as a Member of the European Parliament, I would like to emphasise once again that it would have been better if the agreement at the level of the ambassadors had taken place after the deliberations in the European Parliament. This would have been a pleasing indication of the close cooperation.
To come to the point, we are in competition with countries throughout the world for highly qualified workers. With a proportion of 1.72% of the total workforce, the European Union is far behind all its competitors. Australia, Canada, the United States and even Switzerland have a higher proportion of highly qualified workers in their workforces. In the competition for the best and cleverest brains, we in the European Union are starting from an unfavourable position. We all know that this question plays a decisive role in our future and in the ability of our national economies to introduce innovation.
Using eight compromise amendments, Ewa Klamt was able to come to an agreement with the other groups in the Parliament on the essential criteria. The report by Ewa Klamt, which was agreed on by the Committee on Civil Liberties, Justice and Home Affairs, contains the main criteria for the admission of highly qualified workers from third countries. The first aspect is the definition of 'highly qualified workers' and here it is a question of the wages that are paid. The scope of the directive includes, on the one hand, people who have a higher education qualification and, on the other, people who have comparable professional experience covering a period of at least five years. The Commission had initially proposed three years' professional experience. The European Parliament has also gone one step further on the salary criterion. The lower salary limit should be 1.7 times the average gross annual wage. The Council has chosen a factor of 1.5. I would therefore like to emphasise that the European Parliament is calling for a higher-level definition of 'highly qualified workers'.
The next issue is the question of the brain drain, which is an important consideration. How should we approach this challenge? We should not be recruiting highly qualified workers from third countries where they are desperately needed. An application for a Blue Card can be rejected if the brain drain is a genuine problem. However, we must also be honest with ourselves. Although we take the issue of the brain drain seriously, we are competing on a worldwide market and therefore, a time limit on the Blue Card is necessary.
Of course, administrative factors are not the only ones which play an important part in attracting highly qualified workers to Europe. Cultural issues, such as openness to immigration and attracting the best people, are also important. However, we must not disregard the added value which the Blue Card can bring to Europe. For the first time, we have succeeded in creating a standardised admission system covering the whole of Europe. This represents genuine added value.
Tomorrow's vote is also important for us because we have introduced a special amendment which emphasises Community preference. This means that when European workers who are qualified for a specific job are available, they must be given priority over issuing a Blue Card. We should also emphasise that we were all agreed, and we should make sure that the home countries are informed of this, that although we have standardised the procedure, we do not want to lay down any European quotas. In other words, we do not want to specify what the levels of immigration should be. This must, and should, remain under national control. On behalf of the rapporteur, I would once again like to thank everyone involved. I hope that the result tomorrow will be as good as the result we have already achieved in the Committee on Civil Liberties, Justice and Home Affairs.
Mr President, ladies and gentlemen, I am particularly happy that our legislative debate today is dealing with legal immigration as this enables us to take part in a debate here that is not focusing on or is no longer focusing on the criminalisation of illegal immigration, but which highlights, rightly, the positive aspects and considerable contribution of legal immigration to our European businesses.
It is important, in the current demographic context, to remind Europeans of the significant contribution of immigration to the economic prosperity and development of the European Union. The latest demographic forecasts in our possession reveal major risks concerning the viability of the pension, health and social security schemes.
Faced with these situations, the European Union has made a clear choice: to promote a common immigration policy encouraging legal, economic immigration, managed efficiently in line with national market requirements. Therefore, we are debating today two far-reaching, pragmatic legislative texts, which are meant to meet the labour requirements clearly defined by our Member States.
By adopting these two texts simultaneously, the European Parliament is sending a clear message of openness, that we must seize upon fully to explain to public opinion, to our fellow citizens, and to third countries the positive things we are doing in terms of immigration. We need not be ashamed of our choices in this matter and we have no need for lessons on this point from third-country leaders who are unable to conduct the appropriate policies to avoid their populations risking their lives to seek better conditions in Europe.
To focus on the directive on the single procedure, for which I am the rapporteur, firstly, the proposal creates a one-stop shop system for third-country nationals who want to reside in a Member State country in order to work there. It provides for a single application procedure that is simpler, shorter and faster, both for the employer and for the migrant, the objective being to reduce the bureaucratic procedures and simplify the administrative actions. This procedure and single permit will also facilitate permit validity checks, both for the administration and for employers.
Secondly, the draft directive will ensure equal treatment for all third-country nationals in a certain number of areas. Recognising the fundamental social and economic rights of immigrants legally present within the territory of the European Union and of new arrivals will help improve their integration and will therefore lead to better social cohesion.
Equal treatment concerns working conditions, health, safety in the workplace, education, vocational training, recognition of qualifications, social security, including health care, the export of pensions paid, access to goods and services and fiscal advantages.
Realistic restrictions are indeed planned, but we shall ensure they are not greater than what is planned in the Blue Card. The interests of immigrants must be taken into account and their rights must be protected. In fact, the figures reveal that the unemployment rate amongst immigrants is higher than that of European Union citizens, that they are often in insecure employment and that mastering the language of the host country remains a significant barrier.
The two texts proposed by the Commission, and I take this opportunity to applaud their common sense, correspond to our idea of immigration policy: a reasonably firm and humane policy. I would also like to thank the Council and the French Presidency for the exceptional and fairly swift efforts made to pave the way for the rapid adoption of these two perfectly complementary texts.
Mr President, rapporteurs, Manfred Weber and Patrick Gaubert, honourable Members, Vice-President of the Commission, Mr Barrot, Mr Weber, please pass on our condolences and all our sympathy to Mrs Klamt who obviously cannot be with us.
Almost four years ago, in January 2005, the European Commission announced an important debate on the prospects of a proactive European policy on economic migration. It was noted that the resistance and reservations were still numerous and extensive efforts were still needed to reach a consensus on this point. Patrick Gaubert pointed this out. He also reiterated how striking it was to note how opinion has changed since that date. Economic migrations have become the first pillar of the common immigration policy, that Member States have chosen to adopt by approving the European Pact on Immigration and Asylum at the European Council of 16 October.
The European Parliament will vote today in plenary on the first two Community texts that set up common tools on economic migration. The first, the Blue Card, allows access throughout Europe to highly qualified workers and will guarantee a set of rights and administrative facilities.
The second, the single permit, which merges a residence permit and a work permit, will significantly reduce the administrative difficulties for all persons coming to work legally in the European Union and will guarantee them a set of rights throughout the Union.
These two texts demonstrate that the Union is truly committed to promoting legal migration, as the rapporteurs have pointed out, that it wants to make the lives of third-country nationals legally resident on our territory easier, in short that it is not the 'Fortress Europe' that some people would like to see.
I, too, would like to pay tribute to the work carried out by the rapporteurs on these two proposals. Their work has opened the way for very active cooperation - and I am delighted to emphasise this - between the Council and the European Parliament throughout the work.
First of all, I shall deal with the Blue Card issue. Less than a year after the presentation of the Commission's proposal, the Council managed to provide a general approach. This was no easy task given the unanimity rule. The Council took into account, thanks to the excellent cooperation we have had with Mrs Klamt, numerous areas of discussion from the European Parliament, be it the definition of the card beneficiaries, its delivery conditions, the attention paid to the ethical recruitment method and the possibilities for circular migration, as well as the elimination of discrimination based on age or the necessary flexibility regarding card validity.
There is one point on which the positions of the European Parliament and the Council differ considerably and that is the wage criterion question. The Council accepted a lower threshold, with further possible derogations for sectors experiencing shortages, which opens up the advantages of the Blue Card to more people. Given the proposals that have been made, I hope that the European Parliament will be able to accept the position of the Council and thereby broaden the scope of this Blue Card.
This work promises success that will send a triple message to our fellow European citizens, a message about the determination of Europe to organise the possibilities for legal migration, especially for professional purposes. It is really the first text in the context of this specific objective. It is also a message about the responsiveness of European integration, with this symbol that the European Blue Card will become, offering real mobility within Europe for highly qualified third-country nationals and members of their families, in accordance with the powers of each Member State, for the Member States will, of course, retain control of their labour markets. The third message relates to the importance that the Union attaches to enhancing the draw on skills and talents in a world that is now globalised, in accordance with the efforts undertaken to stimulate Europe's competitiveness within the framework of the Lisbon Strategy.
In this way, the European Union reconciles its wish to increase its attractiveness with its faithfulness to commitments to promote the development of the poorest countries. The Council ensured that a whole series of proposals, aimed at preventing and restricting the brain drain, was included in the directive. I should like to state this solemnly here and I shall, of course, return to this in response to the different speeches that I am sure you will make, because I am aware of your entirely legitimate attachment to effective and equal cooperation with countries of origin, in particular African countries.
I now turn to the directive establishing a single permit, which merges the residence permit and the work permit. This is also an important text which makes economic migrations considerably easier, in a context that is legal, transparent, responsive and predictable, while reducing administrative procedures which, too often, hamper the migrations that are necessary to the economic and demographic balance of the Union. Above all, this text creates a common set of rights for all third-country workers who work and reside legally in the European Union.
The initial reception given to this directive did not make it possible to envisage substantial progress in the near future. The work carried out on the Blue Card has, nonetheless, little by little enabled the ground to be cleared in this difficult matter. The Presidency has spared no efforts in making as much progress as possible in finalising this proposal, and has naturally taken the utmost account of the positions of this House.
Work on this text has been stepped up and we are confident that the main elements will be established by the end of December. The proposal will be examined for the first time by the ministers during the 'Justice and Home Affairs' Council session on 27 and 28 November. Quite clearly, a strong signal from the European Parliament regarding the appropriateness and added value of this text will enhance the movement that is starting to take shape and which can pave the way for the final adoption of this directive which, clearly, simplifies migrants' lives.
Mr President, I, too, would like to extend my warmest thanks to the rapporteurs, Mrs Klamt - and I wish to echo the expression of sympathy that Mr Jouyet addressed to her - and, of course, Patrick Gaubert. Their reports are of high quality and I thank the two rapporteurs from the Committee on Employment and Social Affairs, Mrs Jeleva and Mr Masiel. I also thank Manfred Weber, who stood in for Mrs Klamt.
The two proposed directives are the first in a series announced by the Commission in 2005 in its action plan on legal migration. They are important not just for the migrants themselves but also for our Member States and their companies. To echo the words of Patrick Gaubert and the speech you have just made, Mr Jouyet, they show the true importance of this pact on immigration and asylum, which the French Presidency saw through to completion, and they prove that this pact is, in fact, balanced and also demonstrates the desire of Europeans to open up to these migratory flows which may be particularly useful and prove to be very positive for the future of our European society.
These two texts, therefore, allow us to show the face of an open European Union, welcoming the citizens of third countries, who may thus legally take up residence and work at whatever level at which they are qualified, and, needless to say, in full enjoyment of their rights. They also prove the European Union's ability to agree on common economic immigration instruments and thus find an appropriate balance between the expectations of a society, the rights of migrants and the needs of their country of origin.
I will begin with the horizontal instrument, the Directive on the single permit and the rights of migrant workers. I am pleased that the broad outlines of the Commission's original proposal have been confirmed, especially in relation to the single procedure, the single permit for citizens of third countries admitted as workers, and the common set of rights for all, for all migrants working legally, whatever the initial reason for their stay.
It is absolutely fundamental to ensure that all citizens of third countries who are working legally should enjoy the same minimum set of rights in all Member States. This, it seems to me, is in line with all the great European principles relating to fundamental rights.
Also Mr Gaubert, your report suggests new or additional features that the Commission can support. I wish to mention three amendments in particular: the amendment to grant a temporary residence permit where there is a delay in the administration's consideration of a request for renewal, the amendments strengthening the procedural rights and, finally, the amendments which provide for the option of applying for the single permit when already residing legally in a Member State.
The Commission understands and also shares the European Parliament's desire to eliminate any restriction in the article providing for equality of treatment and, turning to the Presidency, I obviously hope that, as far as possible, the Council will prove open to all of these amendments.
I now come to the proposed 'European Blue Card' in Mrs Klamt's report, of which Mr Weber reminded us. The aim of the European Blue Card is to make the Union more attractive, to increase its ability to attract highly qualified workers from third countries, so that legal immigration can help to strengthen the competitiveness of our economy, as a complement to the Lisbon Strategy.
The report set before your House supports the Commission on the need and urgency of introducing this common system in Europe. The Commission willingly subscribes to the report's conclusions, therefore, but with some reservations. Firstly, the Commission is certainly favourable to the amendments which make the system more attractive, for example, those aimed at removing any restriction on equality of treatment and access to the labour market after two years as a holder of a Blue Card. Secondly, the inclusion of refugees in the category of legal residents able to benefit from this system. This facility was missing from the initial proposal but we find it valuable from every aspect, be it political, humanitarian or economic.
Finally, the retention of the criterion on professional experience in certain professions. In the new technologies sector, in particular, a person's experience and capabilities are more valuable than any diplomas.
In contrast, the Commission cannot accept the amendment limiting the provision of the Blue Card just to citizens of countries with which the Union has signed agreements. True, this amendment is aimed at reducing the negative effects on developing countries, but the Commission believes that this would lead to an excessively restricted application of the directive. In addition, this would risk discrimination against highly qualified migrants who could then use the national systems, over which neither the Commission, nor your Parliament, exercises any control.
Similarly, you can see my reservations about making the derogation of the right to circular migration an option. Frankly, this is more of a disagreement than a reservation. The option of returning to the country of origin for two years without losing long-term resident status is essential if we wish to allow exchanges of staff between universities and hospitals, for example, or even to encourage the diasporas to make a commitment to developing their countries of origin. This would restrict circular migration which we increasingly want to see developing.
Finally, I will say a few words about the obvious need to take account of the state of the labour market. As Manfred Weber reminded us, we have a Europe whose labour markets are separated and it is up to each State to determine how many immigrants could be allowed in. Obviously, we must also not forget that, in the labour market field, there is the duty to allow in all the European citizens of the other Member States.
To conclude, I turn to the Presidency, to Mr Jean-Pierre Jouyet, and hope that, as far as possible, the ministers meeting in the Council next week can take as much as possible from the amendments of the European Parliament which, certainly, provide added value, and I hope that, before the end of the year, we can show that this Europe, far from turning in on itself, wishes to open up to these migratory flows, in the knowledge that we increasingly wish to move towards concerted management of migratory flows with the countries of immigration.
(Applause)
? With the Blue Card proposal, it is hoped that the qualified workforce will be attracted to the EU and be given conditions to come temporarily but, at the same time, to remain long term. The proposal states that no brain drain will occur, but rather a brain return - circulation. This is hardly likely.
How does the proposal appear in the context of the development cooperation policies?
With the introduction of the Blue Card, developing countries will lose specialists, in whose training the EU also participated, particularly from the most sensitive areas - education and health. The shortage of those specialists, perhaps, will have to be filled by volunteers from our countries.
Furthermore, the United Kingdom, Ireland and Denmark are not participating in the Blue Card with its ethics of not inviting specialists from sensitive sectors in developing countries. In this case, initiatives to support developing countries seem false. Apparently, the interests of business still prevail.
In reality, the Blue Card may cause developing countries great intellectual damage.
Mr President, Commissioner, Minister, the Directive on the admission of skilled third-country nationals to the EU is the first valuable step towards a common European Union immigration policy. It is the first serious attempt to restrict illegal immigration and promote legal immigration in Europe.
In preparing the Blue Card scheme, we were torn between the fear of its abuse by third country nationals and the hope that the new arrivals will meet the needs of our labour markets and contribute to the development of our economy. The Blue Card is intended to become Europe's calling card, making it an attractive place to work and live for the skilled workers needed by our small and medium-sized enterprises.
From the point of view of the Committee on Employment and Social Affairs, which I represent today, it was important to ensure that workers from outside the European Union are not treated less well than our own citizens. For this reason, we needed to make provision for equal pay for equal work, ensure that families could be united and provide access to basic social benefits, so as to achieve rapid and complete integration of the arrivals. In conclusion, may I thank the shadow rapporteurs for their assistance and inform the French Presidency that the Committee on Employment and Social Affairs worked fast to assist it in the achievement of its goals before the end of its term of office.
draftsman of the opinion of the Committee on Employment and Social Affairs. - (BG) I would like to congratulate Mr Gaubert on his report on the Council Directive on a single permit for third-country nationals to reside and work in the territory of the European Union. I was draftsman of the opinion of the Committee on Employment and Social Affairs regarding this directive. As an MEP for Bulgaria, one of the ten Member States which have been subjected to transitional periods, I am strongly opposed to restrictions on free access to the labour market for a considerable part of the European workforce. For this reason, I welcome the efforts by European institutions to secure equal treatment for everybody who resides and legally works in the European Union.
The purpose of this directive is to act as a horizontal tool, bearing in mind that particular directives are already in effect or are to be adopted. I have in mind the Directives on seasonal workers, workers who are long-term residents and 'EU Blue Cards' which we are discussing today. While formulating our stance, I had the support of colleagues from our parliamentary commission and believe that the texts we have proposed set the rights of third-country workers in a balanced way. I would like to mention here the right to education, the recognition of degrees and certificates, working conditions, access to social security, tax rebates and others. This directive provides a minimum, general selection of rights to third-country workers in relation to work. Consequently, the rights given to them should therefore not exceed the rights guaranteed under particular directives. Namely, it is for this reason that the European Commission's proposal envisages particular conditions for exercising these rights. In the final version of the stance, which was put to the vote by the Committee on Employment and Social Affairs, these conditions are, however, lacking. This has put us in a situation where there are blatant discrepancies such as with the 'EU Blue Card' as well as with that guaranteed under other particular directives, including the Directive concerning third-country nationals who are long-term residents of the EU.
Ladies and gentlemen, at this time of financial and economic crisis, it is necessary that we be realistic. As rapporteur for the Committee on Employment and Social Affairs, I appeal to you that we take a responsible outlook and vote for a logically sound and consistent document.
Thank you very much, Mr President, for the floor. Commissioner, ladies and gentlemen, in the context of the present migration directive package, today Parliament is debating and tomorrow it will adopt important and long-term reports.
Currently, there are 27 different systems within the European Union for regulating the status of third-country nationals. The two new directives guarantee a simpler procedure for highly qualified workers, and include the possibility for a simpler system of entry and residence. We can see that these two directives can introduce an effective compromise system in place of today's fragmented regulations.
The rapporteurs for the European People's Party have done serious and important work in this regard. The report on the employment of highly qualified workers, which has come to be known as the 'Blue Card' report, is a good, balanced report. Rapporteur Ewa Klamt deserves special praise. We likewise congratulate Mr Gaubert for his report.
At the same time, the People's Party is committed to making sure that the clause regarding preferential treatment for EU nationals is an important part of the Directive. I therefore wish to draw the attention of those fellow Members who object to the principle of preferential treatment and who propose amendments seeking to remove the establishment of this principle from the report to the fact that, as a Hungarian citizen and in the name of the citizens of all the new Member States, I consider it unacceptable not to establish firmly the principle that workers from Member States are given preference over workers from third countries.
This approach is particularly unacceptable and reflective of hypocrisy when we, as nationals of the new Member States are still - to this day and for who knows how much longer - discriminated against in numerous old Member States when it comes to access to the labour market. It is shameful that Europe speaks of our Union in such a way that it still treats the citizens of the new Member States as second-class citizens in this regard. Thank you for your attention.
Mr President, I would ask that my initial words are not taken into account by the infernal time machine as they are intended to add to the message of condolence conveyed by this House to Mrs Klamt and, in particular, to congratulate the rapporteurs.
I will now start. I congratulate the rapporteurs because, with these two proposals, we are taking a qualitative step towards a common immigration policy and we are promoting legal migration which is a key element of our global approach.
The common set of rights and the single residence and work permit for legal migrants must be extended to the highest possible number of workers. As a result, we socialists ask that no category of workers is excluded.
The 'Blue Card' offers an opportunity for migrants to settle with their families and work in our countries. It opens a single door to 27 labour markets. However, it cannot be solely highly qualified workers who enter through this door. Commissioner, we therefore expect the Commission to shortly present its proposals on other labour categories.
Ladies and gentlemen, we must avoid a brain drain. This Blue Card must not become a passport encouraging vital human resources to leave developing countries. For every qualified professional who comes to Europe, the PSE Group wants us to fund the training of a new professional in the country of origin.
Finally, Europe must be an attractive destination, not only for talent coming from outside the Union, but also for our own European talent. In 2007, nearly 300 000 highly qualified Europeans left to work outside the Union. We must do everything we can to keep them in the European house.
on behalf of the ALDE Group. - Mr President, it seems as though Conservatives and Socialists are hand in glove with each other on the Blue Card, leaving my group lost in amazement, to be honest. For a while now, the EU has been trying to come up with a comprehensive package on migration, including measures to tackle illegal migration as well as measures to push Europe's forward-looking strategy on legal migration.
You might remember the very emotional debate on the Return Directive. At the time, the ALDE Group said that the return policy could not be looked upon in an isolated way: it should be seen as an integral part - a necessary part - of a total package for migration, which is still very true. Today, we finally have the chance to give a strong message on the need for better opportunities for legal migration, to address the demands of businesses in urgent need of qualified workers.
The fact that we could not expect too much from the EPP on legal migration is unfortunate but could, in a way, be foreseen. The fact that the PSE is, broadly speaking, happily in line with the EPP on the Blue Card amendments makes my hair stand on end. Following the vote in the Committee on Civil Liberties, Justice and Home Affairs, the scheme has been watered down significantly. Far too many restrictions have been introduced, which do not help in any way when trying to make the EU more attractive to highly qualified workers.
It must be clear that the intention of the Blue Card is to increase the competitiveness of the EU economy. The Blue Card proposal is not an easy attempt to take the best and leave the rest, thereby creating a brain drain from developing countries.
The current trend is that the vast majority of the highly qualified workers emigrate to the US, Canada or Australia instead of the EU. If we want to reverse this trend, we have to be ambitious. This House is about to adopt a report that would weaken an already very modest Commission proposal even further. To be clear, the ALDE Group is a very strong supporter of the Blue Card. However, we feel that the current text does not bring about the much-needed change for legal migration but that it confirms Member States' protectionist practices instead.
We all know that the Council has been excellent in making ambitious statements, but we also know that, too often, effective decision making is constrained by the inability of the Member States to really work together in their mutual interest, and that effective decision making in this field is being undermined by a very emotional and muddled debate on legal migration, owing to a lack of focus.
The Tampere Programme, the Hague Programme, the French immigration pact, the Stockholm Programme coming up - at the end of the day, it all comes down to the transposition of these basic commitments into concrete and effective measures. If we want the EU to benefit from the proposed scheme, we have to be ambitious and therefore I hope you will vote accordingly tomorrow.
Mr President, the available data alerts us to the fact that the European Union is not a location commonly chosen by skilled third-country workers, unlike countries such as the United States, Canada or Australia. For instance, only 5.5% of skilled migrants from the Maghreb countries come to the EU, whereas United States and Canada accept approximately 54%. This is due to the huge differentiation of the migrant reception systems in the EU, which greatly hampers movement between countries. Only six Member States have special skilled migrant employment programmes.
It is therefore vital to introduce a more coherent approach by Member States to the European migration policy, incorporating integration and political issues. We must standardise regulations, so as to be able to control migrant flows both into and inside Europe, and thus give skilled migrants a better chance.
on behalf of the Verts/ALE Group. - Mr President, I would like to thank the rapporteurs for their positive approach on these partial - but very long-awaited - more positive measures on migration and the position of third-country nationals within the European Union. I welcome, too, the Commission's more positive view of certain of Parliament's amendments.
The starting point for my group, the Greens, has been to have rights which are as equivalent as possible to those of EU nationals - a common set of rights - and for the system to be as open and as welcoming as possible. I thoroughly agree with Members who have said that it is a scandal that EU nationals are not, at present, treated on an equal basis, but I would urge Members not to share the cautious approach of our Member States in giving our own nationals equal treatment by penalising third-country nationals.
There is absolutely no doubt that the EU has a need for workers at a variety of skill levels. We want people who want to come to use and develop their skills from a wide variety of countries - India, New Zealand, Ghana, China, wherever - and that is why we will not be supporting Amendment 84, nor indeed Amendment 24, which talks about granting Blue Cards only to those highly qualified migrants from countries with which we have previously concluded partnerships. I am not sure what the United States would say about that.
It is true that we need to be careful regarding certain sectors in the world's poorest countries, but we also need to be careful that these are not the only people who cannot develop their skills in the European Union. We also need to take care that we are not using this particular proposal in order to write a general development policy. This is a global proposal. It covers all potential countries in the world. Yes, we also need to maximise the skills in our own Member States, and that is why we support the amendment recalling, for example, the anti-discrimination legislation, which we also hope will be ambitious in its next stage.
So we will support all amendments which safeguard the rights of individuals and we will vote against those which try to delete those rights. We welcome the efforts to simplify procedures, but we too regret that Parliament has not been more ambitious, especially on the Blue Card, and that it has, in fact, put further hurdles in the way. So it is unlikely that we will be supporting that proposal as it is, although we certainly support the idea in principle.
Mr President, ladies and gentlemen, on behalf of my group, I would also like to express my condolences to Mrs Klamt.
I would like to immediately examine the substance of today's debate, since the European Union is continuing to adopt a schizophrenic policy with regard to immigration. This is happening in the Member States' policies: they have signed the pact on immigration and asylum, which expressly states that zero immigration is harmful and unrealistic for the European Union, but then we discover that my country's minister of home affairs is advocating the closure of the borders for the next two years.
Community policy on immigration continues to be schizophrenic. Mr Gaubert is right in saying that we are facing a demographic crisis in Europe and that we need more immigration. The Commission has explained it to us: we need 50 million immigrants by 2060, but we are doing nothing to encourage them to come, and instead we have made it a priority to harmonise the return policy.
Today, we are debating a single residence and work permit exclusively for those who are already in European Union territory and we are creating the Blue Card for highly qualified workers, which will have an impact of only between 1.5% and 3% on the immigration rate in Europe, and thus will play a minimal role as compared to our real requirements for workers in Europe.
Currently, there are approximately 6 million unauthorised workers in the European Union who have already been absorbed into the labour market and who are kept in unauthorised positions because, clearly, such a situation is convenient in keeping down labour costs and cutting down on social welfare protection.
We think that we ought to start with a regularisation programme for these workers who have already been absorbed into the labour market: we think that the Blue Card is a mistake, in making a selection upstream of immigration; we think that the definition of highly qualified workers is too restrictive and we think that Community preference is a form of outright discrimination.
We believe that there ought to be a complete change in direction for immigration policy. We know how to read the fact that the Blue Card is the first signal in opening up legal immigration channels, but this is not enough to ensure that our group will vote in favour.
Mr President, Member States should continue to decide for themselves about the right of entry of migrants to their territories, and as long as there are people without jobs in our Member States, I continue to be doubtful as to the need for stimulating legal immigration.
The Commission proposal, contrary to what is being suggested, does not bring a simple procedure any closer. Alongside the Commission proposal, national regulations remain in force for migrants with sound qualifications, and additional requirements are possible. What value then does a European regulation add? This does not answer the question of educational establishments and industry. They want an unambiguous system for workers and students from outside the European Union, and this is set to create additional red tape, while less was promised. I should like to call for a system whereby immigration policy is left with the Member States. In that way, every Member State can have its own clear set of procedures. In an EU context, we can then agree on whether people are allowed to travel freely and to move to other countries.
(FR) Mr President, Mr Jouyet, Commissioner, I thank you most sincerely. Through your points of view, you have just provided me with the arguments for my next electoral campaigns, relative to this question of immigration, since you yourselves speak of - and I quote - 'an open European Union, opening up to migratory flows, the advantages of the Blue Card opened up to as many people as possible, attracting skills, not hindering immigration'.
See nothing, hear nothing, know nothing - that could be the motto of the European institutions regarding the immigration question, while the people of Europe have been suffering daily for 20 years in relation to this question, with all the social and economic consequences in terms of identity, security, job insecurity, poverty and unemployment.
I hear references to the rights of immigrants, but who mentions the social rights of the workers? Who speaks of those who, in their millions and tens of millions in Europe, are in a difficult social situation, who do not access employment at any level of hierarchy or qualifications?
Furthermore, the integration policy conducted in Europe is a true national disintegration policy, of which we have fallen foul through excessive Communitisation. The Blue Card that you are proposing is nothing but an indraught to the entire world to attract millions of new immigrants, whereas it is not this policy that needs to be pursued, but a policy for returning immigrants to their countries, a policy of national and Community preference, a policy of national and Community protection.
Finally, by plundering the elites in the developing world, you are going to prevent the economic development of these countries. These peoples and these countries need capital and skilled workers. You are depriving them of both.
(PT) Mr President, Mr Jouyet, Mr Barrot, ladies and gentlemen, unlike the previous speaker, I am clearly against Fortress Europe and therefore support active policies to admit economic migrants.
The only way to have a balanced immigration policy is to be firm in combating illegal immigration and to boldly regulate legal migration. In this context, we approve the Directive on the 'Blue Card'.
However, we do not want to limit migration solely to highly qualified people, thereby shutting the door on all other migrant workers with fewer qualifications. Over the next few years, both categories will be essential to the economic and social development of Europe. In this respect, we are talking about millions of people.
For this reason, I also support the proposal for a directive which aims to establish a single application procedure for a single residence and work permit. In addition to offering clear benefits in terms of simplification, cutting red tape and facilitating control of their status, it allows a single common set of rights to be recognised to migrant workers legally residing in the Union territory. With the exception of seasonal and highly qualified workers who will be covered by specific directives, all migrants will benefit from a set of labour rights equivalent to those enjoyed by nationals of the host Member State.
This equal treatment throughout the Community area should help to combat situations of labour exploitation and improve integration of these workers, thereby leading to better social cohesion.
I agree with what Ewa Klamt has said: it is useful to create a common system for the admission of highly qualified workers, instead of having 27 different systems. I agree with the proposals made by Mrs Klamt in terms of tightening up the admission conditions, at the same time as improving prevention of the brain drain.
While applauding the efforts of Mrs Klamt and Mr Gaubert, I should like to end, Mr President, by regretting that, once again, the opinion of this Parliament does not seem to particularly count. Everything indicates that a political decision has already been taken by the Council without waiting for the vote in Parliament, which I regret.
(DE) Mr President, first of all I would like to express my deepest condolences to Mrs Klamt and to congratulate her on this report.
We need highly qualified workers from third countries on our labour markets, partly because we have invested too little in education and training and have made too many skilled workers unemployed, who are now no longer available on the labour market. Therefore, we must do more for education and training at home and we must also open up our labour markets to highly qualified immigrants.
The Blue Card is the first step in the right direction and represents a possible triple win situation. Firstly, in the medium term, companies can fill some of their vacancies with skilled workers and benefit from new international expertise. Secondly, the highly qualified workers and the members of their immediate families can gain a different perspective which they may not have experienced in their home country. Thirdly, when they return, either temporarily or permanently, to their country of origin, they can make a significant contribution to economic growth there.
The concern that this may lead to a brain drain is well-founded. Therefore, we recommend not actively advertising in the education and health sectors, in particular in those countries which have been hit by emigration and the lack of skilled and unskilled workers. However, this is question of development policy which we will not be able to resolve here. In addition, we must remember that individual citizens are not owned by states. Just as our citizens are able to look for work in other countries or leave their country of origin without facing major obstacles, it should be possible for people from other countries to work in the EU.
The principle of equal pay for equal work is, of course, important to us. It is true that things can always be improved and improvements are necessary. However, I believe this to be the first step in the right direction.
(FR) Mr President, ladies and gentlemen, first of all, I should like to express, like many others, my congratulations to our two rapporteurs, Mrs Klamt, to whom I present the condolences of my group, and Patrick Gaubert.
However, Mr Jouyet, I should also like to include the French Presidency in this because, regarding the Blue Card at least, the French Presidency has demonstrated a high level of commitment which has enabled a political agreement to be obtained at Council level. I might add that I do not think there was the same resolve on Mr Gaubert's report.
As fellow Members have pointed out, the European Union is taking, with these two reports, an important step in its migratory policy. We all know, and we have often regretted this over the last few years, that most of our time and resources have been spent in combating, necessarily, illegal immigration. Today, however, with these two texts, the European Union is sanctioning the need and importance of an active legal economic immigration policy. We all know that legal economic immigration is a necessity for the European continent, and it is not the obscurantism of a few fascists that is likely to make us change our opinion.
By introducing the obligation for Member States to grant a single residence and work permit, Patrick Gaubert's report also aims to ensure the right of immigrant workers to equal treatment in as many areas as possible. I should like to send a message to my friend Giusto Catania. Giusto, you made a silly mistake. The single permit does not just apply to workers already within the territory of the European Union. Equal rights also concern those who will come and not only those already here. Therefore, when you criticise something in order to have arguments to reject a report, I am sorry but you really should try to read it correctly.
For its part, Mrs Klamt's report sets out to define the entry conditions for highly qualified nationals on to European soil and this is something we absolutely need. One final remark on this matter, since fellow Members of my group focused on this, is as follows. I share with them a certain number of regrets. The system - I am not talking here of principles -, the system is slightly overcautious, at times too protectionist, but fundamentally it represents a necessary step forward, and that is why I, personally and as Chairman of the Committee on Civil Liberties, Justice and Home Affairs, shall vote in favour of the two reports.
(IT) Mr President, ladies and gentlemen, for many years we have been hearing, on the subject of immigration, a series of calls accompanied by schedules, telling us the lovely fairytale of the need - also stated by the UN - for the continuous expansion of the Western economy and, in particular, we have heard European countries claim there is a need for tens or perhaps hundreds of millions of new workers for Europe.
Now, unfortunately for everyone, the financial crisis is squeezing everyone in our country, and even the CGL, which is the biggest trade union, is saying, at least via some of its leaders in the Veneto regions: 'Honestly, our workers are at risk of losing their jobs, and we need to start thinking seriously about their jobs'. The Commission is therefore doing well to repudiate all these lovely fairy-tales of the past and to work on that 3% of immigration that can still be useful, where there can be good grounds for people to enter the EU. Europe certainly still needs qualified immigrants, and they can be useful to us, but there is a huge obstacle in terms of the rights of the immigrants' countries not to have their best brains taken away from them.
This proposal then is, in itself, a good one, but what is missing is its final development, which would be to encourage and facilitate the return of these specialised workers to their countries to protect them from the effects of globalisation.
(FR) Mr President, six months after the shameful vote on the 'Return' directive that received so many jeers and criticisms internationally, I very much doubt that the Union will be able, by adopting these two texts on the Blue Card and the single permit, to redeem itself on the international stage. Why? Because it was announced, very pompously, that a genuine European policy on legal migration would be established, and we now find ourselves with a third-rate status for workers, which provides no social support, the loss of the residence permit if they lose their job, limited access to unions and restricted freedom of movement. This is not the hallmark of a great ambition and the Union is far from rivalling the United States or Canada with this Blue Card, assuming moreover that that is itself a laudable objective.
Is it really asking too much to grant genuine social protection guarantees and equal treatment, the same as for national workers? Do we prefer to reduce these workers to a workforce liable to the corvée? Would ratifying the UN Convention on the protection of migrant workers and members of their families have guaranteed them too many rights?
Finally, I ask myself - I ask you - what is the logic in wanting to attract migrant workers into the Union while refusing to regularise those persons already working on our territory, who are working legally and doing so with no residence permit? The Union is embarking on a legal migration policy, but under protest, and it is the utilitarian logic and the exceptions to equal rights decided by each Member State that are liable to assert themselves. When are we going to understand - and above all accept - that migration is a chance, an opportunity in terms of human development, in terms of economic and social development, in terms of the development even of countries of the South and in terms of intercultural dialogue, of which we have been making so much this year?
(SV) Mr President, through the likes of Frontex, highly vulnerable people are being turned away from the EU and the Union is building walls that are hard for many people in great need of protection to penetrate. At the same time it is now being proposed, through the 'Blue Card', to grant certain people special access. There would be special access for highly educated workers, with very high requirements in relation to the level of education and professional experience of the person in question, and with a minimum salary that, in Sweden for example, would have to amount to at least SEK 43 000 or EUR 4 300 per month. Ordinary workers or people needing protection need not bother, whereas highly educated people - the very people the developing world needs if its countries are to be able to improve their situations domestically - these people are welcome. I, for one, welcome openness and immigration, but with the prerequisite that no one is discriminated against on the basis of their country of origin or level of education.
Mr President, the European Union prefers to import yet more migrant labour rather than try to deal with the problem of those Europeans already unemployed in Member States. Successful applicants for the so-called Blue Card work permit, who are allowed to enter one Member State, will be permitted, after 18 months, to move to another Member State. This includes their family and dependants. This is part of the European Union's emergent common immigration policy, in which it will dictate who can and cannot migrate to Member States and on what terms.
Britain claims to have an opt-out from this policy, but the Queen has given royal assent to the Lisbon Treaty, and we face the prospect of its full ratification by the other Member States. If and when the Lisbon Treaty is fully ratified, Britain's opt-out will prove to be worthless and it is almost certain that we will be forced to comply with this directive.
(IT) Mr President, ladies and gentlemen, I think that it is a strategic mistake on Europe's part to think that we should import qualified staff from other nations, and from other continents, when it ought to be our institutions, our schools and our universities training highly qualified workers, in accordance with a new strategic approach. Thus, what is missing is an idea of what the future of Europe will be and therefore nobody is thinking of who we will need to call upon over the next ten or fifteen years to lead our high-level factories or facilities.
We should also say that this will certainly involve a lowering of welfare benefits for those doing these jobs in Italy and other European countries. There will be a dumping of salaries, and this is typical of certain immigration policies. Furthermore, at a time of dramatic crisis resulting from the financial collapse, it is impossible to imagine that, in addition to our own unemployed, we will have the problem of the unemployed from outside the EU who will, by force of circumstance, pose a problem to civil order and the security of our peoples.
(RO) 'We are not Fortress Europe,' said Mr Jouyet. This is indeed the case, as the two reports we have had this afternoon provide evidence of Europe's openness and that it accepts and supports the process of globalisation. I think that this European work permit will resolve the whole range of problems linked to illegal immigration which Europe is facing. The US has demonstrated this with the Green Card scheme it launched in the past.
Europe needs to prove that it is in favour of openness, all the more so as, according to the report, only 5.5% of immigrants headed for the European Union, while 50% of highly qualified immigrants headed for the US or Canada. Why are we not an attractive destination? Why is there a large discrepancy between the salaries here and those in the US and Canada, making the lack of attractiveness even more glaring?
In the context of the current crisis, it is a gesture of fair play, a normal gesture, on Europe's part, which needs to be balanced with being open to third-country workers. However, this policy on European cards needs to be implemented in a logical manner so that it does not cause any serious imbalance or trigger major problems in the countries where the specialists originally come from.
(IT) Mr President, ladies and gentlemen, our group is fairly satisfied with these two proposals. The fact that we are fairly, not completely, satisfied is demonstrated by the number of amendments by means of which we have tried to help to improve these texts. We are also only fairly satisfied because there has been a lack of ambition; we believe that more could have been done, and that it could have been done better.
There are signs of opening up and of a civilised attitude, which are quickly followed, even at times in the debate within this Parliament, by signs of rigidity, particularly from the Council, and of considerable protectionism. This also applies to the Blue Card: there is resistance on some central principles, such as 'equal pay for equal work', which is a sacrosanct, natural principle. Even on this, however, we have encountered certain areas of difficulty.
We believe that it is vital to overcome the principle of Community preference, to overcome the idea that there is a two-speed Europe, which is the reason why it is necessary to make use of the principle of Community preference. We believe that reference to the labour market is important, but the labour market cannot be the only governing principle. There are other inclusive principles relating to political and social welfare attitudes that ought to form part of immigration policies. Legal immigration means equal dignity and equal opportunities, or else we are going back to selective, partial and discriminatory immigration. We would like to avoid that.
For this reason too, on behalf of my group, I support the proposal that Mr Moreno has put to the Commission: let us try to design a Blue Card that is not linked solely to the 3% of highly qualified immigrants, but one that seeks to find specific legal instruments with which to open up the market to immigration. Immigration ought to be inclusion. If it becomes selection, then it is no longer a positive policy.
(EL) Mr President, the proposals for a directive and the two reports implement the general immigration policy of the European Union, the aim of which is to secure cheap manpower for European capital in order to increase its profits.
The directive on the granting of a blue residence and work card in the European Union to highly qualified immigrants allows brainpower to be stolen from poorer countries so that European monopolies can acquire a better position in global competition, especially with the United States of America. It does not offer any particular rights or benefits to card holders, because it requires a contract of employment to already be in place. Their salary will also be institutionally lower.
The second directive and report on a standard residence and work permit moves in the same direction. Only those who have secured employment will be able to enter the European Union and obtain a permit. Thus, immigrants are at the mercy of employers. Dismissal will be equivalent to deportment. For illegal immigrants, there is the axe of the European Immigration Pact, with 18 months' detention, deportation and a ban on entry for 5 years.
The overall policy of the European Union legalises the harsh and savage exploitation of immigrants and workers as a whole in the European Union.
We support the fight by immigrants for equal employment and social rights, the fight to defend and extend workers' rights throughout the European Union.
(SV) One of the arguments that is put forward for why the EU is not an attractive immigration destination for qualified workers is the fact that there are different entry and residence rules in the different Member States. The explanatory statement to this report goes on to say that the differing rules in the Member States actually give rise to competition between the Member States. This is said to be a bad thing. I would like to say that it is exactly that fact - the fact that the system has not been forced into the straight-jacket of a single format without various solutions being allowed to compete - that has made Europe successful.
We can see that certain countries have been more successful. Sweden, for example, is one of them. Sweden has invested in education and language teaching, amongst other things, which has made Sweden one of the most competitive countries, with companies such as Ericsson, Volvo and Ikea. The problem of a lack of competitiveness in many of the Member States relates, rather, to the fact that the Union is shot through with protectionism and subsidies for industries that are far from competitive. We have gone in for life support rather than focussing on structural changes.
(IT) Mr President, ladies and gentlemen, here is another absurd initiative from the EU: introducing a Blue Card that will promote the entry of immigrant workers, incorrectly referred to as highly qualified.
According to the rapporteur, this will help to tackle the falling demographic trend. She says: 'in Germany, for example, there is a need for 95 000 engineers'; if they were well paid, I am sure that we could send several thousand from Italy. This absurd initiative not only uproots qualified staff from developing countries, but ignores the unemployment suffered in Europe by qualified persons, and the justified fears of our young degree and certificate holders, and instead of promoting their entrance into a profession, boosting their capacities for study and research, and ensuring that they have futures that include work and professional qualifications, we are introducing a further cause for doubt, competition and undoubted exploitation.
The line between foolishness and crime in human action is often a grey one, and it seems to me that the EU is today giving us another example of that.
(MT) I welcome the report by Ewa Klamt and Patrick Gaubert on the Blue Card and single application procedure. This is the first time that we are opening a window, so to speak, on legal migration policy. These reports are therefore very relevant, because through them we can build up future policies on this extremely important issue. Furthermore, for the first time, this gives immigrants a legal means by which to enter European Union territory, in order to be able to work amongst us.
However, we must place this within the context of our clear policy. As I understand it, the immigration policy that we must align ourselves to has to be based on the rights of the European Union's Member States to retain full control over the number of workers who are granted right of entry. As was previously mentioned, we must adhere to the principle of Community preference, whereby European Union citizens are given preference over non-European Union citizens.
On this basis, I believe that not only can we develop a policy on legal migration that deals with the granting of the Blue Card to highly qualified workers, but that down the line, we can begin work on other proposals that I know the Commission will put forward in the coming months, and which concern the possibility of employment for less qualified workers.
Our discussions today must also be seen in light of our policies on illegal and not legal immigration. I say this because if we fail to be credible on our immigration policy, we cannot expect our citizens to trust us to open up our markets to legal migration. I believe the two go hand in hand and should work in parallel with one another, otherwise we will not be able to move forward. In the area of illegal immigration policy, there are a number of issues pending that we still have to consider, such as the law on sanctions against employers who illegally employ third country citizens or, effectively, illegal immigrants. We need to work upon this law if we want to properly penalise these employers, as this will, in addition, serve as a deterrent to the influx of illegal immigrants.
There is another proposal that the European Commission has already announced it will be putting forward in the coming weeks. This regards the revision of the Dublin law on the responsibility countries must assume when processing asylum applications by immigrants who have already entered their territory. We eagerly await the tabling of this proposal.
To conclude, it would be worth noting that, had the Lisbon Treaty been in force today, the legal basis of these proposals would be different to what we have now. The Lisbon Treaty would have breathed new impetus into the European Union so as to come up with a solution in the area of immigration. I believe that those who oppose the Lisbon Treaty have no reason to be pleased with the fact that today's current European policy on immigration is not as strong as it should be.
(FR) Mr President, at European level, we need to equip ourselves with effective immigration tools, and our world requires protection methods to provide help at an early stage to those who are suffering.
The international community, in general, and Europe, in particular, are unfortunately unprepared, despite living in a century which, with globalisation, will inevitably be one of population movements. We absolutely must consider this reality in all our outlooks.
As for the Blue Card, we must be able to welcome migrant workers, while making sure we do not pillage countries by holding on to the players needed for their development. This is why we want to help in the training of highly qualified workers in key sectors, in their countries of origin, and we must promote circular migration.
I want to end my brief speech by reminding you that we need European solidarity to be extended to the developing countries. If we are to talk in terms of feasibility - the ability to react to the current financial crisis attests to this -, if we have the political will, we have the material resources.
(DE) Mr President, Commissioner, representatives of the Council, the discussions among the fellow Members are clearly polarised. The Right is afraid of illegal immigration on a huge scale. Mr Romagnoli is no longer here to take the discussion further. The Left is concerned that illegal immigrants will not be able to find employment. We do not want either of these things, in other words, neither illegal immigration on a huge scale, nor the employment of illegal immigrants which will give them legal status. What we really want to achieve with the Blue Card is a step towards the controlled immigration of highly qualified workers into individual Member States of the European Union.
The Blue Card and the standardised residence and work permit regulations represent precisely the tool which will allow Member States to react and to bring highly qualified workers into the country just when they need them. We are also putting in place standardised rules for issuing the Blue Card and for monitoring it throughout Europe. I am pleased that the Council has included my proposal in the implementing rules to label the Blue Card with the symbol of the state which issued the card and to which the work and residence permits apply. This means that for Austria, there will be a red, white and red Blue Card and the other states will have a similar solution.
I believe that the incentive which allows people to start working in another Member State after three years, provided that the requirements have been met and that a need has been identified, is a positive move. Another important rule is that the Blue Card will expire when there is obviously no further need for the worker. This becomes clear when the worker has been continuously unemployed for more than six months. At this point, it is obvious that the worker is no longer needed and the Blue Card then becomes invalid. I would like to propose to the Council that workers are required to register with the national authorities when they become unemployed, otherwise it will not be possible to check whether the six-month period has come to an end.
Finally, I would just like to say that the Blue Card is a tool for the Member States which will allow them to react flexibly. It represents an opportunity for the European Union to become and to remain an attractive business location. It is an incentive for highly qualified workers to move not to the USA, Canada or Australia, but instead to choose the European Union as the place where they will live and work, at least for a certain period of time. I believe that the Blue Card represents a positive step in the direction of controlled immigration based on the requirements, opportunities and needs of the Member States.
(EL) Mr President, Mr Vice-President of the Commission, for over a decade now, there has been no substantial debate on how Member States can cooperate in order to make Europe a more attractive destination for the legal immigrants which our communities require and a more humane place for those already living among us.
The recent 'return directive' which, as we know, treats many poor immigrants as common criminals, is indicative of the almost monomaniacal way in which Europe is focusing on a policing approach to immigration policy.
The basic reason for this is as follows: most Member States of the European Union have not yet managed, firstly, to apply effective immigrant integration programmes and, secondly, to persuade a large section of the public that the inevitable increase in multicultural communities is a desirable development which promotes our economic and social growth.
Within this framework, one cannot but welcome the legislative initiatives which we are debating today. This is perhaps the first serious effort to create a common European legal immigration policy, despite the relative timidity of some proposals and despite their problems, some of which we have addressed in amendments such as - as many have quite rightly said - the risk of depriving poor countries of their qualified workers.
At the same time, however, these individual regulations concern a minimum number of what one might call privileged legal immigrants. We now need bold legislative initiatives in order to introduce European rules on legal work and for the millions of others whom our economies and communities need.
(EL) Mr President, Mr Vice-President, Mr President-in-Office of the Council, the European Union is still seen as an unattractive place by highly qualified workers from third countries, while unskilled immigrants arrive in their thousands. The European immigration policy therefore needs a broad and consistent general approach to peace and security, European development policy and integration and employment policies.
The legislative proposal is an effort to lay down common criteria for a fast-track immigration procedure for highly qualified immigrants. We need common, uniform definitions for access to 27 labour markets.
Everyone acknowledges the fact that the European Union needs the facility to use skilled manpower from third countries on a long-term basis in order to improve its competitiveness and boost economic growth. However, we need preconditions. As a member of the Committee on Employment and Social Affairs, I consider the first precondition to be the recognition of the university education of highly qualified persons or three years' experience.
Development policy must guarantee the availability of manpower from third countries. The rapporteur, with whom I commiserate on the unfortunate occurrence, emphasises that immigration for the purpose of highly qualified employment is not a long-term solution to economic and demographic problems, given that, generally speaking, economic immigration affects national labour markets in the Member States.
The principle of subsidiarity must be applied until such time as we have uniform social systems and uniform labour legislation. The European Parliament therefore recommends strict adherence to the principle of Community preference. Member States must determine the numbers of third country immigrants admitted within the framework of their national sovereignty and must also be entitled to set a zero quota.
Blue Cards should only be issued, even if the preconditions are met, at the discretion of each Member State, with European added value in the form of mobility after two years' legal residence in another Member State.
(DE) Mr President, in order to bring illegal immigration under control, to meet the challenges represented by demographic change, to increase our competitiveness and, at the same time, to ensure a high level of social harmony, we need a joint immigration policy more urgently than ever. This House is in agreement on this point. For this reason, I would like to thank all four rapporteurs for their close cooperation.
However, for my group, a joint immigration policy must include all migrants, otherwise it will fall short of our requirements. This means that the principle of equal treatment must apply to everyone without restrictions, in the case of employees' rights, access to education and access to social security systems. Therefore, I would ask you to vote in favour of my group's amendments tomorrow. The Framework Directive must also apply to seasonal workers, refugees or temporary asylum seekers.
As far as the Blue Card is concerned, I would like to change the outcome of the vote of the committee responsible tomorrow in order to open up the European labour market not only to migrants from countries with which we already have partnership agreements. There must be no restrictions of this kind and it pleases me to hear that the Commission shares this view.
Finally, another word to the Council. In view of the occasion, I urge you to adopt both directives together. If we are serious about equal treatment, we cannot adopt the principles of equal treatment first of all just for highly qualified workers and then later perhaps for other migrants.
(SV) Mr President, I would like to begin by thanking the rapporteur, Mrs Klamt, and the shadow rapporteurs, for an interesting report. As a Nordic Social Democrat, I had hoped for your backing so that collective agreements, too, would apply to the EU Blue Card. I believe this will be necessary, but I am not particularly alarmed by the fact that it is not to be implemented. Parliament should have taken the lead on this, however.
What is good now is that it is clearly laid down that it is a criminal offence for employers to break the rules and to fail to check whether they are employing illegal workers whilst, at the same time, they may be liable to make up short pay and the like in retrospect. It is also good that the citizens of third countries can go home during the period in question and then return to the EU. This shows that we are taking third countries' concerns about brain drain seriously. I am also satisfied with and support the decision that Member States must take account of national and regional labour markets. This shows that those who are already in our home countries and who are unemployed will be first in line for jobs. This is particularly important in these days of rising unemployment in the wake of the credit crunch, especially, too, when xenophobia represents a threat to democracy in many of our Member States.
(FR) Mr President, I should like to begin by thanking the rapporteur and shadow rapporteurs for their spirit of cooperation. This directive is the first major text concerning legal immigration. It aims to promote the arrival on EU soil of highly qualified workers from third-party countries, the great majority of whom, at present, prefer to go to the United States or Canada. Thanks to the Blue Card, these workers will now be able to take advantage of numerous rights for themselves and their families.
Of course, we run the risk of being accused of supporting the idea of selective immigration, but I wish to point out that it is the Council that is systematically opposed to a horizontal directive applicable to all immigrant workers. The Commission therefore had no other option if it was to hope to move forward slightly in the field of legal immigration than to start with highly qualified workers, for whom it knew it would be easier to obtain the agreement of the Member States. Obviously I regret this sectoral approach, but we, in the Socialist Group in the European Parliament, have for so long been denouncing the exclusively repressive nature of European policy regarding immigration and calling for a legal immigration policy worthy of the name that I feel it is important to validate this first step.
Let us not forget that other texts are already in the process of being prepared concerning, for example, seasonal workers and trainees.
(NL) Mr President, an important step has finally been taken. Europe is of one mind when it comes to conditions for a single system for recruiting top people. This is the added value this card offers. This step is a necessary one, even though, in my view, it is just the first one. Once we have gathered some experience with the Blue Card, we must look at subsequent steps in the next term.
We must not forget that we live in turbulent times. There may well be redundancies in the short term as a result of the financial crisis. This is why it is important that the Blue Card system, as described in Mrs Klamt's report, leaves room for policy from national Member States. The Member States must be able to decide how many migrants with sound qualifications are needed and to set to work in their countries without causing a brain drain in sensitive sectors, such as health care, in the third countries. We should also look ahead though. Europe desperately needs migrants with sound qualifications. This is why the best solution is the simplest possible arrangement for the Blue Card by which actual talents are attracted. I think this solution is included in the present proposal, thanks in part to the amendments by the Socialist Group in the European Parliament. Accordingly, it is important for people who are already residing legally in the EU not to have to return to their home countries first in order to apply for a Blue Card for an EU Member State if they meet the other conditions.
(DE) Mr President, within the next 20 years, the European Union will need more highly qualified workers from third countries. Other states have been making disproportionate use of the potential in this area for years. The regulations produced by the EU are balanced and are intended to prevent the brain drain from third countries. The requirements at any given time will be determined by the Member States. This all sounds very sensible but, on the other hand, we are currently threatened by recession because of the financial and economic crisis.
Unemployment will increase throughout Europe and some Member States already want to restrict the freedom of movement of workers within the European Union even further. Would it not be more sensible, in a situation in which we are being forced to change our industrial policy because of environmental issues, to invest in more and better training programmes for highly qualified employees who have significant potential for innovation? We must focus all our efforts on this issue instead of poaching top employees from third countries. That alone will not be enough to secure our future in the long term.
(PL) Mr President, we all remember the labour camps opened in the autumn of 2006 in several European Union Member States. In those camps, illegal immigrants worked in terrible conditions side by side with citizens of European Union Member States.
This situation pushed forward our work on the immigration package, some of which we are discussing today. It seems to me that we are moving in the right direction. The proposal makes for more civilised working conditions and simplifies the rules governing the employment and residence of legal immigrants. As a Polish woman, I would also like to emphasise our solidarity with third country citizens legally residing in the European Union. We must not discriminate against them.
Nor do I think that the Blue Card will threaten the economic interests of the citizens of the new Member States, or constitute competition for them. The fact is that most European labour markets are now open to us, and, as is well known, all transition periods will end before the Blue Card comes into effect.
(LT) Minister, Commissioner, ladies and gentlemen, the world is becoming more and more open, not just Europe. Modern technologies and globalisation make it such and fighting this reality is counterproductive.
I congratulate France which, during its Presidency, took the important initiatives we are discussing today.
The interest of the European Union is clear: we lack, we need workers, as well as highly qualified specialists, because our citizens use their right to leave, live and work elsewhere, somewhere they prefer.
Legal immigration into the EU is a completely acceptable solution to the problem. It is also our response to the challenges of globalisation and the EU aim of becoming more competitive.
I agree that the proposals must be coordinated with each other, coordinated with other legal acts, but there is no doubt that we had to solve these problems and I once again congratulate both rapporteurs and the presiding country.
(RO) The draft resolution which aims to introduce the Blue Card for highly qualified immigrants is intended to attract a highly qualified professional workforce from outside the European Union, offering these immigrants the chance to settle and work legally in the European Union. This initiative is beneficial in the situation where it is anticipated that during the next 20 years, there is a risk that 20 million jobs will remain unfilled.
However, I would like to remind you that Romanian and Bulgarian citizens still face restrictions on the labour market, with fears already that some countries are going to extend the transitional period for another three years. This is why, against this background, it is vitally important that we do not add to the discrimination against European citizens as well.
(PL) Mr President, demographic changes in the European Union and the ageing population are circumstances causing a demand for skilled workers from outside European Union countries. Economic migration is a challenge which must be met by the European Union in a rapidly globalising world. It is my view that Member States must develop an integrated and coherent approach to European migration policy.
Engineering and computer technology are areas which must be given special attention within the context of development and employment. The adoption of Community regulations is necessary if we are to restrict illegal immigration. I agree with the rapporteur and with the consultant, Mr Masiel, and support the introduction of the European Blue Card scheme for skilled immigrants, intended to facilitate employment of skilled workers from third countries.
(CS) The mobility of persons from third countries within the territory of Member States of the European Union presents a major challenge for Europe in a globalised world dominated by tough economic competition. We are adopting common European rules making it possible to manage migrant flows into Europe and to limit illegal migration. It is right to welcome the Commission's suggestion to speed up the reception process for workers and to provide them with better conditions of residence in order to increase the attractiveness of the EU to highly qualified workers from third countries. The deciding factor is not only a rapid reception process for workers, free of bureaucratic obstacles, but common and unified conditions of access for all of the 27 different labour markets. Whilst debating both reports, one must mention that in the EU, barriers to the employment of people from new Member States still exist.
Mr President, the European Union Blue Card is a much-appreciated initiative from the position of the developing countries. As the EU Blue Card will be issued by the Member States, one might speculate that a Member State may far too often find, after examination of its labour market, that it is not in a situation which allows the facilitation of foreign labour, or that a Member State's public policy poses some obstacles to the full implementation of the EU Blue Card policy. I am afraid that some Member States may undermine the purpose of the EU Blue Card.
The EU Blue Card has not been created only to satisfy the labour demand of Member States, but also to start 'brain circulation'. In a way it is a supportive measure to the EU development cooperation policy, as the Blue Card workers eventually return to their countries of origin with the experience that is vital for progress.
(RO) I believe that it is extremely important for the European Union to become more attractive to highly qualified workers, especially bearing in mind that the majority of immigrants at the moment are unqualified. These workers need to enjoy favourable conditions, a harmonised system for regulating emigration, and movement from one country to another, as well as salaries which reflect their qualifications.
The European Blue Card must also be seen as a way of discouraging illegal immigration, as part of the agreement for immigration and asylum, as well as part of the solution to the problem of the labour shortage which will affect the European Union in the coming decades.
I would like to focus on the notion that citizens from the new Member States must not be in an inferior position to those from third countries. It is not acceptable for some states to keep their labour market closed to citizens from the new Member States but, on the other hand, offer jobs requiring high qualifications to workers from countries which are not EU members.
(PL) Demographic problems and the ageing of the European population are not the only reasons why the Blue Card should be introduced as an instrument controlled by the EU. The enlargement of the EU was followed by a huge outflow of specialists from new Member States. The outflow of skilled workers is today the greatest problem for employers, holding up investment and thus restricting economic development.
If our companies cannot find skilled workers in their domestic markets, they will lose out to Chinese competition. Polish employers want a broader opening up of the labour market. They are willing to employ workers from countries such as Ukraine and Belarus. At the same time, we should remember that all benefits must be consistent within the EU. We must remember that some of those who will come to us under the Blue Card scheme will return home, taking with them the experience they have gained in the EU. We must work simultaneously to strengthen the education and continued development schemes for specialists needed by the labour markets in our Member States.
(PL) Mr President, I should like to draw attention to two dangers which have emerged during the debate and in proposed regulations.
First, the excessive requirements for third country citizens taking up employment here. The requirement of at least two of five years of professional experience being in a managerial position seems to me to be definitely too high. In the case of a nurse or an IT specialist, this is not needed to enable them to play a useful role in our companies.
The other danger is the attempt to set a uniform minimum rate for the workers. This regulation is certain to destroy the basic principle which really should apply, that of equal pay for equal work, since it could result in someone coming to the EU to work earning more than someone who is working here already.
Mr President, this rich debate shows the quality of the reports made. I would once again like to thank the rapporteurs and the draftsmen of the opinion, Mr Masiel, Mrs Jeleva and Mrs Panayotopoulos, and say that, indeed, as our debates have shown, this is a great step forward for agreement on legal immigration. Four years ago, no one wanted to hear about community tools. We know that in a few years' time, we will be able to go further.
I also congratulate the Commission, through Mr Barrot, who was able to launch this debate and ensure that our ambitions in this area grew rapidly. Well done to the Committee on Civil Liberties, Justice and Home Affairs too. Mr Deprez found the right words, balance and the voice of reason; he supports an open Europe and I welcome that. One or two nuances aside, Mrs Roure also wants Europe to be ready for the century of population movements, which is what we are trying to achieve. As Mrs Lefrançois pointed out, these two texts are a start and not an end, and do leave room for circular migrations.
On the question of Community preference as raised by Mrs Grabowska and Mrs Gál, and by Mr Fava and Mr Catania, in particular, I would point out that the Blue Card will not apply until 2011, by which time the transitional measures of the accession treaties will have come to an end, and that it offers a status that is not equivalent to the status of EU citizens. Furthermore, we are ready and wish to include in the text the principle of Community preference enshrined in the accession treaties.
As for the numerous remarks about the brain drain - in particular those of Mr Kreissl-Dörfler and Mr Borghezio, Mrs Budreikaitė, Mr Moreno, Mrs Lambert and Mrs Roure, I believe the European Parliament has expressed its legitimate concerns about including in the Blue Card safeguards to transform the brain drain into a brain gain, and it seems to me that there are three main ways to do this.
First of all, the directive does not, in any way, prevail over European agreements or agreements between certain Member States and the countries of origin, who draw up lists of professions to be excluded from its scope to ensure ethical recruitment in sectors hit by a labour shortage. Secondly, Member States must be offered responsibility in the context of case-by-case examination: they must be able to reject a Blue Card request to ensure ethical recruitment. Finally, the directive must be able to promote the circular migration of highly qualified workers and, of course, emphasise, as has already been pointed out, the requirements for training in the country of origin.
On the other hand, it does not seem to me necessary to prevent issuance of Blue Cards systematically if there is no agreement with the country of origin. As Mr Barrot pointed out, I think that this would create discrimination and transfer the requests to national systems, and that it is therefore preferable to negotiate on a case by case basis.
Concerning the distinction made between highly qualified workers and unskilled workers, a subject mentioned by Mr Busuttil and Mrs Lefrançois, in particular, and by Mrs Lambert, I believe we must move forward by stages. At present, there is unfortunately no consensus on legal migration to act at Community level on all labour market segments. Nonetheless, we are moving forward since there is a single set of rights for all third-party workers in the European Union, and we must start with the highly qualified, seasonal, posted and trainee workers. The Stockholm programme may enable us to make progress.
Contrary to what was stated by Mrs Flautre and other speakers, the rights guaranteed by the Blue Card do not include any restrictions regarding freedom of association or the rights attached to employment, quite the opposite, and this Blue Card will be the only tool allowing migrants to exercise a right to mobility to undertake qualified professional work in the European Union, which is not possible today via national systems. This is the major advantage of this text.
Also, to answer Mr Pirker regarding the period after which these benefits will cease in the event of unemployment - it is true there is a three month period - the Presidency of the European Union would have liked this period to be longer than what is proposed, but no consensus was reached in this area. Indeed, some Member States even wanted there to be no period at all, which, clearly, was not the wish expressed by the Presidency.
Finally, to answer Mr Fava, recital 16 of the Council text does include the principle of equal treatment in terms of pay for third-country workers and Community nationals for equal work. This is implemented by Article 15(1) of the same text.
Mr President, I am going to confine myself to completing the remarks of Mr Jouyet, that seem to me, this afternoon, to well present our mutual interest in your work. I would like to thank all the speakers and all the rapporteurs, who have done a good job.
I should just like to state again that the draft directive respects Community preference fully. Moreover, this Community preference is enshrined in the European Union accession treaties and the treaties state that if a Member State applies temporary restrictions on the freedom of movement of workers who are nationals of another Member State, it must grant them priority, in terms of access to the labour market, over workers who are third-country nationals. I say this for the benefit of Members from new Member States as this must be emphasised.
Next, I also need in turn to reply to those who are concerned by the risks of a brain drain. I would remind you that the proposal recommends a clause on ethical recruitment in order to restrict and even ban active advertising that might be undertaken by Member States in developing countries, which are already facing a serious brain drain.
In this proposal, there is also the possibility for a Member State to reject Blue Card applications based on ethical recruitment considerations. We have measures intended to make circular migration easier and we have an obligation, for Member States, to provide the Commission with annual statistics on the application of the directive to enable it to monitor the impact of this legislation.
It is true that we must avoid active recruitment in countries suffering from acute shortages, especially in the health sector in Africa, and all this will find its solution in the development of partnerships with the countries of origin.
Thirdly, I obviously want to say that this text will be followed by other proposals from the Commission. In March next year, I shall be presenting a text on legal migration for seasonal workers, paid trainees and employees in plurinational or multinational groups who may be transferred. Here too, as Mrs Lefrançois said, this is a start and we must continue towards a complete framework for legal immigration.
I too, shall just repeat what Mr Jouyet said so well, that there is a very definite desire to treat all these immigrants and new arrivals in the European Union with equal rights which, once again, also reflects the ideal of our European Community.
In any case, I have taken note of many comments and remarks. During the coming months, we shall be having further discussions on these migratory issues. Indeed, I feel that we must get used to dealing with them dispassionately, with great objectivity and with a great sense of justice, while recognising that we also need immigration, but an immigration which, specifically, is covered by a legal framework that is reliable and fair for all.
Mr President, Mr Vice-President of the Commission, ladies and gentlemen, I would like to say first of all that I am happy to convey to Ewa Klamt your best wishes and also your sympathy. I would also like to thank you for the debate and to emphasise three points.
Firstly, I would like to repudiate the nationalistic rhetoric which we have heard in some cases today. This definitely does not represent the opinion of the majority of Members of this House and should be rejected out of hand.
Secondly, I would, of course, like to refer to the question of legal immigration, which we need in order to ensure that our national economies retain their innovative abilities, and to the fight against illegal immigration, which are two sides of the same coin. The citizens of Europe expect us both to be open to immigration which is useful and legal and also to combat illegal immigration.
Thirdly, this was to be expected when it came to the question of the Blue Card, but I would also like to say that this is a positive first step towards presenting a common image throughout the world. For this reason, I believe that we should take this step together, so that we can move one step further along the way. Let us vote in favour of this legislation tomorrow.
Mr President, ladies and gentlemen, I have heard a number of things ... I shall begin by talking about the debate. The debate was quite interesting. I shall not quote anyone, but will say that the Group of the European People's Party (Christian Democrats) and European Democrats has no need for lessons where respect for human rights is concerned. The PPE-DE Group is happy that Europe is able to reach agreement on common instruments relative to managing migratory flows, as it is also happy that Europe is not turning in on itself.
We have a migratory policy that is both humane and firm; humane because it rejects the disgraceful living conditions of the illegal immigrants who are living in our countries - we are doing all we can to stop men and women boarding boats and risking their lives - and firm because it condemns the traffickers and rogue bosses.
Concerning the Blue Card and the residence permit single procedure, I say to our friend Mr Catania that we need the elite and the others in our countries. As we are on the subject, the rights of legal immigrants will be the same as those of Community citizens, neither more nor less.
Europe has no need to redeem itself with respect to others insofar as its migratory policies are concerned. Europe does not consider immigrants as crooks or criminals or as a threat to our security or workforce. They are men, women and children, flesh and blood, seeking a better life on our territory, because at home they have nothing.
Our common aim is to help and support them, even if this means encouraging them to stay in their countries. Our migratory policy is dignified, open, perhaps security conscious, but for them, and for us, we can be proud of this policy - as we can take pride tomorrow when voting on these two reports on Europe's migratory policy.
I should like to express my personal condolences to Ms Klamt on the sudden loss of her father last week. I saw her shortly after she had heard the news, so my sympathy goes out to her.
The joint debate is closed.
The vote will take place on Thursday, 20 November.
Written statements (Rule 142)
First of all, I welcome both the Commission's initiative and the rapporteur's position as I feel that substantial progress has been made on the migration of highly qualified workers, which is essential to achieving the Lisbon objectives.
However, I believe that the EU needs to be attractive not only to highly qualified workers from third countries, but also to young Europeans. Bearing in mind that the EU's competitiveness is at stake, we do not want to see either a brain drain in favour of the US or Canada to the detriment of the EU. Consequently, the current initiative needs to be consolidated by a policy to encourage young Europeans.
Furthermore, we need to implement this measure with special care and responsibility, taking into account the situation in terms of human resources in certain fields in the countries these migrants originate from, so as not to deepen the human resources crisis further, particularly in the education and health sectors.
Finally, I support Mrs Klamt's position with regard to applying Community preference during the recruitment process and to the idea of giving priority to citizens from the new Member States who are still subject to restrictions concerning access to the labour market. If these restrictions need to be retained, granting priority seems to me to be a minimum condition for ensuring that citizens from these countries do not feel like second-class European citizens.
I would like to draw your attention to certain provisions which may have a discriminatory impact and therefore, I would ask you to consider granting priority to citizens from the EU's new Member States in terms of access to the EU labour market, in relation to immigrants who have come from outside these countries.
The 'Blue Card' initiative is beneficial as it will partially resolve the problem of the shortage of highly qualified workers and may play an important role in reducing illegal immigration. However, there are also provisions which put the citizens from the countries which recently joined the European Union at a disadvantage. In a situation where access to the labour market in most of the EU's states is still restricted for Romanians, either totally or in certain areas, I feel that it is necessary to oblige Member States to reject Blue Card applications for those sectors in which access for workers from the countries which have recently joined the EU is still restricted by the current transitional provisions. Inhabitants of EU States, even if they only joined recently, must be given priority over those from outside the EU.
I also need to warn about the risk of a brain drain from underdeveloped countries, which will affect key sectors in these countries, such as health, education and research, giving rise to a boomerang effect with complex implications at a global level.
With regard to the establishment of 'conditions of entry and residence of third-country nationals for the purposes of highly qualified employment' in the EU (the 'Blue Card') and the creation of a 'single application procedure for residence and work', we consider, among other worrying aspects, that these initiatives must be viewed in the context of the EU's overall immigration policy.
In other words, they only make sense and their full scope is only revealed if they are integrated within the other pillars of this policy, as reaffirmed in the 'European Pact on Immigration and Asylum': criminalisation of immigrants, detention centres, 'return' directive; border control, creation of Frontex; 'readmission agreements' as a clause of 'cooperation' agreements.
By introducing discrimination between immigrants, this 'Blue Card' seeks to respond to the neoliberal objectives of the 'Lisbon Strategy' and to the EU's labour needs (set by quotas), thus reducing immigrants to 'labour', promoting the plundering of human resources from third countries - particularly their most qualified workers - and implementing dangerous centralised systems in the EU for the storage and collection of data on immigrants.
In other words, the 'Blue Card' and the 'single procedure' form one pillar of the EU's inhumane immigration policy which criminalises and expels or exploits and discards immigrants.
Immigration has long been one of the most important economic and social issues in the European Union. In an ageing Europe, everybody agrees on the need for reinforcements to the labour force in order to maintain and boost our competitiveness.
Promoting immigration as a joint response requires not only regulation by the EU, but an even-handed strategy that takes into consideration sustainable development and social equilibrium in equal measure.
Mrs Klamt's report on the European Blue Card is to be commended because it lays down more acceptable conditions of employment for highly qualified workers from third countries, taking into account family circumstances as well as their possible temporary return home. I am especially pleased, however, that we are dealing with this matter alongside the Gaubert report on the single permit for residence and work, so that we can avoid even the appearance of opening Europe's doors just to highly qualified workers.
For the sake of the EU's internal social equilibrium, we need to think through the extent to which a financial and economic crisis like the current one impacts on Europe's interests. Rising unemployment in itself leads to social tension, and so we must prevent further heightening of existing domestic ethnic and racial tensions through immigration. This may not only fuel the growth of the far right but, in the long run, may be a source of animosity towards the EU - in spite of the fact that the European Union played nothing but a stabilising role in the crisis.
The introduction of the Blue Card, which the EU needs because it is facing a shortage of highly qualified workers in certain sectors, is a step forward for the economic migration of highly qualified workers from third countries.
However, the Blue Card may represent a step backwards if Member States are not going to reject applications for exemptions from this for those sectors of the labour market where access is restricted for workers from the new Member States, based on the transitional measures provided for in the accession treaties.
I feel I need to remind you that the UK and Ireland have already expressed the desire to maintain the labour market restrictions for Romania and Bulgaria for another three years.
I would like to stress that applying the Blue Card directive policy would disadvantage European citizens in relation to those from third countries. Although this directive refers to the principle of Community preference, it is obvious that this cannot be applied to those European citizens who are subject to restrictions in certain sectors of the European labour market.
Please vote for the amendment on this clarification so that we do not end up in a situation where economic migration from third countries takes precedence over the free movement between states within the EU. The logical desire of new Member States is not to feel like second-class EU members.
in writing. - (ET) Ladies and gentlemen, the Blue Card will relieve several labour and immigration problems. The Blue Card is a so-called 'carrot' in the struggle against illegal immigration. By promoting and facilitating legal immigration, Europe will not only be combating the shortage of specialists, but also the trafficking in human beings and illegal immigration.
I support the idea that Member States must have the right to decide how many cards they wish to issue each year. At the same time, we should not become protectionist due to the present economic crisis. We must be prepared to receive highly qualified workers from third countries. We should not close the door to talented citizens of third countries as a result of the present economic recession.
We need a uniform approach in order to remain internationally competitive. The European Union system of 27 different permits is an obstruction to 'brains' coming to work in Europe. A uniform system may be one solution that would help surmount the present period of recession, not to mention the improvement in competitiveness today and, especially, in the future.
Europe now needs, and will need in the future, both a more and less trained workforce from beyond the borders of the EU. For the EU to be able to compete with the United States of America for trained and educated immigrants, the Union needs to become a more attractive prospect. Facilitating the mobility of workers from outside is a step in the right direction for the EU, and so I would like to thank Mrs Klamt for her commendable report. The Blue Card would enhance the mobility of trained workers from third countries in the EU.
Making the EU a more enticing place to work in should not be allowed to happen, however, at the expense of developing countries. Unfortunately, the brain drain often takes the skills and know-how needed for development away from those countries, and when the EU makes the new rules, it should take this problem clearly into account. There also needs to be active continued development of higher education in Europe, however, even if it is easy to acquire trained and educated people from elsewhere.
The new rules for immigrants must not result in any significant inequality between third country and EU nationals. Parliament's strict definitions of a professional workforce will create a scenario of inequality if unreasonable demands are made of those coming in from third countries in terms of their educational and employment background.
The dearth of labour is threatening the European Union as a whole, and not just in the highly trained sectors. The EU should therefore extend the scheme for facilitating the movement of a workforce from third countries to the entire spectrum of workers, instead of skimming the cream off the top of the cake.
The demographic deficit and ageing of the European Union's population put us at risk of the labour market, health care and pension systems being jeopardised.
In this situation, the Blue Card will act as a counterbalance to the US Green Card system, which has proven to be a real success, bearing in mind that approximately 50% of highly qualified workers choose either the US or Canadian market.
I believe that it is vital for us to have a uniform immigration system for all 27 Member States so that every state in the European Union can benefit from the added value contributed by a highly qualified workforce.
It seems to me just as important that the EU gives these professionals the recognition they are due by offering them fair and non-discriminatory salaries.
Before I end, I would very much like to mention the fact, however, that the EU's labour market is not fully open yet to workers from the new Member States. We therefore need to be very careful that the measures we adopt do not discriminate against de facto citizens of the European Union.
There are two problems that concern me in connection with the Blue Card.
From the European point of view, the inflow of brains is excellent. In comparison with America, Australia or Canada, the number of specialists that have come to our country is significantly smaller. Such 'enticement' is, however, in conflict with our other principle, which speaks of the fact that the issue of migration must be resolved globally, and that the economic development of third countries must be assisted, in order to reduce migration, particularly illegal migration. Whether we wish to admit it or not, the 'brains' that we dream of here are needed in third countries in order to promote life there.
From the European perspective, in which there is strong competition, it would naturally be favourable to acquire new specialists, all the more so given that research shows that their integration into a new society is a much easier and quicker process. This is not a secondary issue either.
Another problem that I see is that in connection with economic difficulties and increasing unemployment, the negative attitude towards migrants will become even more acute. And I also fear that EU internal immigration. I do, however, hope that supporters of far right-wing political parties do not take advantage of this, and that the restrictions that now apply to some Member States will be removed in the near future. The EU as a whole would benefit from this.